Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Prol on 7/16/21.
The application has been amended as follows: 

On The Claims:
Please amend the claims as follows:
1. (Currently Amended) A method comprising:
setting an active count to a predetermined value at an embedded controller, wherein the active count is associated with processing cycles of a graphics processing unit of an information handling system; 
detecting an active signal on an active pin of the graphics processing unit, wherein the active signal is for each active processing cycle of the graphics processing unit;
modifying the active count detection of the on the active pin of the graphics processing unit 
measuring a temperature of the graphics processing unit; 
determining, via the embedded controller, that the temperature of the graphics processing unit satisfies a first temperature threshold and the active count meets an active signal count threshold; and
satisfying the first temperature threshold and the active count meeting the active signal count threshold, wherein the state of the power state table is associated with a central processing unit of the information handling system.

2. (Currently Amended) The method of claim 1,  further comprising:
	
incrementing the active count of the graphics processing unit when the active signal is provided on the active pin;
determining that the active count satisfies the active signal count threshold; and
changing the state in the power state table to the high power state when the active count satisfies the active signal count threshold.

3. (Currently Amended) The method of claim 2, further comprising: 
setting an inactive count to zero, wherein the inactive count is associated with the graphics processing unit; 
determining whether the graphics processing unit is inactive;
incrementing the inactive count in response to the graphics processing unit being inactive;
determining that the inactive count satisfies a threshold inactive count; 
setting the active count to zero; and
enabling the state in the power state table to be set to any one of a plurality of possible power states.

4. (Currently Amended) The method of claim 3, further comprising:
determining that the inactive count does not satisfy the threshold inactive count in a next interval;
determining whether the temperature of the graphics processing unit no longer satisfies the first temperature threshold;

enabling the state in the power state table to be set to any one of a plurality of possible power states. 

5. (Currently Amended) The method of claim 2, further comprising:
setting the active count to zero when the active signal no longer being provided on the active pin; 
determining that the temperature of the graphics processing unit satisfies a second temperature threshold; and
changing the state in the power state table to the high power state.

6. (Currently Amended) The method of claim 5, further comprising:
determining whether the temperature of the graphics processing unit no longer satisfies the second temperature threshold; 
setting an inactive count to zero, wherein the inactive count is associated with the 
determining whether the graphics processing unit is inactive;
incrementing the inactive count in response to the graphics processing unit being inactive;
determining that the inactive count satisfies a threshold inactive count; and
setting the active count to zero; and
enabling the state in the power state table to be set to any one of a plurality of possible power states.

7. (Previously Presented) The method of claim 2, further comprising:
determining, at a predetermined interval, whether the active signal is provided on the active pin of the graphics processing unit when the active count does not satisfy the active signal count threshold.



9. (Previously Presented) The method of claim 1, further comprising:
determining whether the temperature of the graphics processing unit satisfies the first temperature threshold at predetermined time intervals.

10. (Currently Amended) An information handling system comprising:
a graphics processing unit, and an embedded controller;
the embedded controller communicatively coupled to the graphics processing unit, the embedded controller configured to execute instructions to:
set an active count to a predetermined value, wherein the active count is associated with the graphics processing unit; and 
detect an active signal on an active pin of the graphics processing unit, wherein the active signal is for each active processing cycle of the graphics processing unit and modify detection of the on the active pin;
the embedded controller to receive a temperature of the graphics processing unit, and
 to determine that the temperature of the graphics processing unit satisfies a first temperature threshold; and
the embedded controller to change a state in a power state table to a high power state based on the temperature of the graphics process unit  satisfying the first temperature threshold and the active count meeting a count threshold, wherein the state of the power state table is associated with the central processing unit of the information handling system.

11. (Currently Amended) The information handling system of claim 10, ing:
the embedded controller changing the power state table to the high power state is further configured to:



determine that the active count satisfies the 
change the state in the power state table to the high power state.

12. (Currently Amended) The information handling system of claim 11, further comprising: 
the embedded controller, in response to changing the state in the power state table to the high power state based on the active count satisfying the count threshold, configured to:
setthe graphics processing unit; 
determine processing unit is inactive;
increment
determine
the embedded controller, in response to the inactive count satisfying the threshold inactive count, configured to:
set
enable

13. (Currently Amended) The information handling system of claim 12, further comprising: 
the embedded controller, in response to the inactive count not satisfying the threshold inactive count in a next interval, configured to:
determineno longer satisfies the first temperature threshold;
the embedded controller, in response to determining that the temperature no longer satisfies the first temperature threshold, configured to:
set
enable


the embedded controller, in response to the active signal no longer being provided on the active pin, configured to:
set
determinethat the temperature of the graphics processing unit satisfies a second temperature threshold; and
the embedded controller, in response to the temperature of the graphics processing unit satisfying the second temperature threshold, configured to:
maintain the state in the power state table to the high power state.


15. (Currently Amended) The information handling system of claim 14, further comprising: 
the embedded controller, in response to changing the state in the power state table to the high power state based on the temperature of the graphics processing unit satisfying the second temperature threshold, configured to:
determineithat the temperature of the graphics processing unit no longer satisfies the second temperature threshold; 
the embedded controller, in response to the temperature of the graphics processing unit no longer satisfying the second temperature threshold, configured to:
setthe graphics processing unit; 
determineprocessing unit is inactive;
increment
determinethat the inactive count satisfies a threshold inactive count;  
and the embedded controller, in response to the inactive count satisfying the threshold inactive count, configured to:
set
enable

 the embedded controller is configured to 
determineithat 

17. (Original) The information handling system of claim 10, wherein the high power state is selected from a group comprising an operational state and a first idle state. 

18. (Currently Amended) The information handling system of claim 10, wherein the embedded controller is configured to determine
19. (Currently Amended) A method comprising:
determining, via an embedded controller, that a temperature of a graphics processing unit satisfies a first temperature threshold; 
determining, via the embedded controller, on a first periodic interval that by the graphics processing unit on an active pin of the graphics processing unit; 
incrementing an active count of the graphics processing unit based on the active signal provided on the active pin;
determining that the incremented active count satisfying
changing a power state table of a central processing unit to a high power state based on 
determining, via the embedded controller, that in a next periodic interval and setting the active count to zero based on the active signal not being provided on the active pin;
controller, that the temperature of the graphics processing unit satisfies a second temperature threshold, and
maintaining based on 

20. (Previously Presented) The method of claim 19, further comprising:
determining whether the temperature of the graphics processing unit satisfies the first temperature threshold at predetermined time intervals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186